TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 19, 2022



                                      NO. 03-21-00410-CR


                                 Joseph Albert Borgas, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment entered by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.